Citation Nr: 1442009	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating (or evaluation) for service-connected anaplastic extramedullary plasmacytoma of the right tonsil and neck lymph nodes (plasmacytoma).

2.  Whether a separate compensable rating is warranted for distortion of taste, including intermittent burning sensation (as secondary to the service-connected plasmacytoma).

3.  Whether a separate compensable rating is warranted for xerostomia (or dry mouth) with frequent urination and fatigue (as secondary to the service-connected plasmacytoma).

3.  Whether a separate compensable rating is warranted for dysphagia (or difficulty swallowing) (as secondary to the service-connected plasmacytoma).



REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over this claim is now with the RO in Honolulu, Hawaii.

In June 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for the requested Board hearing.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran's representative withdrew the request for a Board hearing in an August 2013 submission; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  
38 C.F.R. § 20.702(d) (2013).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of whether a separate compensable rating is warranted for dysphagia and xerostomia with frequent urination and fatigue are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the service-connected plasmacytoma is not recurrent.

2.  For the entire initial rating period on appeal, the Veteran does not have complete loss of taste.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a compensable rating for service-connected plasmacytoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7343 (2013).

2.  For the entire rating period on appeal, the criteria for a separate compensable rating for distortion of taste, including intermittent burning sensation, as due to service-connected plasmacytoma, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.87a, Diagnostic Code 6276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for plasmacytoma, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, a private psychiatric evaluation, and a VA examination to assist with the claim.  In this regard, in October 2011, the Veteran was afforded a VA examination to determine the severity of the service-connected plasmacytoma.  The Veteran also submitted a letter, dated in July 2013, from his private treating physician, Dr. A.L.  As the VA examination report, taken together with Dr. A.L.'s letter, were written after interviews with the Veteran (and treatment of the Veteran in the case of 
Dr. A.L.), and contain specific findings regarding the extent of the Veteran's plasmacytoma disability at the time of the examination, the VA examination and Dr. A.L.'s letter are adequate for VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

While the claims regarding whether a separate compensable rating is warranted for dysphagia and xerostomia with frequent urination and fatigue are being remanded due to an inadequacy of a portion of the October 2011 VA examination (discussed in detail in the Remand section below), the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing with objective test results and the Veteran's lay statements if that part of the medical opinion has actual validity (based on a review of the evidence).  The October 2011 VA medical opinion, as a whole, considers all the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues adjudicated herein (other than whether a separate compensable rating is warranted for dysphagia and xerostomia with frequent urination and fatigue) has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeals adjudicated below.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating Analysis for Service-Connected Plasmacytoma

The Veteran's service-connected plasmacytoma is rated under 38 C.F.R. § 4.114, Diagnostic Code 7343, which evaluates impairment from malignant neoplasms of the digestive system.  Under Diagnostic Code 7343, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuation of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114, Diagnostic Code 7343.

Here, it is clear that the Veteran last had the service-connected plasmacytoma in 1997.  In a September 2011 letter, the Veteran's treating physician, Dr. A.L., indicated that, clinically, there is no evidence of recurrent disease.  As such, an initial disability rating of 100 percent for the service-connected plasmacytoma under 38 C.F.R. § 4.114, Diagnostic Code 7343, is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against an initial compensable rating for service-connected plasmacytoma, for any period, under Diagnostic Code 7343.  Because the preponderance of the evidence is against the appeal of a compensable initial rating under Diagnostic Code 7343, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  However, as noted, compensable residuals of the service-connected plasmacytoma are to be rated separately.  38 C.F.R. § 4.114, Diagnostic Code 7343.

Whether Separate Compensable Rating for Distortion of Taste

The Veteran contends that, as a result of the radiation therapy for the service-connected plasmacytoma, he experiences a distortion of taste with an intermittent burning sensation.  Specifically, he asserts that he has lost the ability to discriminate flavors within the categories of sweet, sour, bitter, and salty.  He further contends that he has an intermittent burning sensation on the right side of this mouth caused by hot (temperature) or spicy food or drinks.

Loss of taste is evaluated under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  Under Diagnostic Code 6276, a 10 percent evaluation is awarded for "complete loss" of the sense of taste.  Further, "[e]valuation will be assigned under diagnostic code[] 6276 only if there is an anatomical or pathological basis for the condition."  38 C.F.R. § 4.87a, Note.

The Veteran has not contended that he has a complete loss of taste; instead, as reflected in the October 2011 VA examination report, the Veteran reported that he has lost the ability to discriminate flavors within the categories of sweet, sour, bitter, and salty.  For example, the VA examiner explained that the Veteran can taste that teriyaki sauce is sweet, but he cannot tell that it is teriyaki sauce.  The Veteran also reported that he experiences a burning sensation on the right side of his mouth caused by hot and spicy food or drinks.  For example, he has a burning sensation when drinking coffee every morning.  Upon physical examination, the Veteran's taste was grossly intact, with the Veteran able to taste sweet, sour, bitter, and salt.  

The Veteran contends that his distortion of taste warrants a separate compensable rating.  While the Board acknowledges the effects on the enjoyment of eating and drinking, and what the Veteran can eat and drink as a result of a distorted sense of taste with intermittent burning sensation, applicable law does not provide for a compensable rating for the loss of sense of taste unless the loss is complete.  38 C.F.R. § 4.87a, DC 6276.  The evidence of record, including the Veteran's own reports, is against any such finding of complete loss of sense of taste.  For these reasons, the Board finds that a preponderance of the evidence is against a separate compensable rating for distortion of taste, for any period, under Diagnostic Code 6276.  Because the preponderance of the evidence is against the appeal for a separate rating under Diagnostic Code 6276, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and occupational and social impairment caused by the Veteran's service-connected plasmacytoma are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's plasmacytoma has been manifested by a non-recurrent tumor, which is specifically provided for under Diagnostic Code 7343.  The criteria also contemplate the Veteran's symptoms of distortion of taste, as a related disorder, not separately compensable under Diagnostic Code 6276.  In this case, comparing the Veteran's disability level and symptomatology of the plasmacytoma to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In this regard, separate compensable ratings for dysphagia and xerostomia with frequent urination and fatigue, as due to the service-connected plasmacytoma, are addressed in the Remand section below.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected plasmacytoma are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with plasmacytoma, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A higher (compensable) initial rating for service-connected anaplastic extramedullary plasmacytoma of the right tonsil and neck lymph nodes is denied.

A separate compensable rating for distortion of taste, including intermittent burning sensation, as secondary to the service-connected plasmacytoma, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the questions of whether separate disability ratings for dysphagia and xerostomia with frequent urination and fatigue, as due to the service-connected plasmacytoma, are warranted.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

VA's duty to assist includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In this case, in October 2011, the Veteran was afforded a VA medical examination in connection with the claim; however, as discussed in detail below, an additional VA examination is warranted.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath, 1 Vet. App. at 589.  The Court has held that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban, 6 Vet. App. at 259.

Whether Separate Compensable Rating for Xerostomia 
with Frequent Urination and Fatigue

The Veteran contends that, as a result of the radiation therapy for the service-connected plasmacytoma, he experiences xerostomia (or dry mouth).  He further asserts that the chronic dry mouth results in frequent urination (because he constantly drinks water), and that the frequency of urination at night results in fatigue.

Xerostomia is rated by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6516, for chronic laryngitis.  Under Diagnostic Code 6516, a 10 percent evaluation for chronic laryngitis manifested by hoarseness, with inflammation of the vocal cords or mucous membrane.  Assignment of a 30 percent evaluation is warranted for chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2013).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115(a) (2013).

During the October 2011 VA examination, the Veteran reported that he treats the dry mouth with drinking water frequently.  During the day, he carries a water bottle and drinks as needed.  During the night, the Veteran is awakened by the dry mouth about every two hours, which is treated with a drink of water.  The Veteran also reported that the frequent awakenings affect his sleep, he is always tired in the morning, and he takes daily naps.  While the Veteran noted that he is awakened by the dry mouth at night, which necessitates drinking water, he did not indicate how many times during the day he would void, or how many times during the night he would awaken to void.  

The VA examiner in October 2011 also did not opine as to whether the Veteran's dry mouth is manifested by hoarseness, with inflammation of the vocal cords or mucous membrane, or thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  As such, a medical examination is necessary in order to clarify the nature and severity of the xerostomia, specifically regarding frequency of urination and whether it results in fatigue, and whether these are associated with the service-connected plasmacytoma.  The RO should consider whether any distinct symptomatology merits a separate disability rating.  Esteban at 261-62.

Whether Separate Compensable Rating for Dysphagia

The Veteran contends that he has experienced some dysphagia, or difficulty swallowing, as a result of the radiation therapy for the service-connected plasmacytoma.  Dysphagia can be rated as analogous to a stricture of the esophagus.  The symptoms of dysphagia are considered under 38 C.F.R. § 4.114, Diagnostic Code 7203.  Moderate stricture of the esophagus warrants a 30 percent disability rating.  Severe stricture of the esophagus that permits liquids only is rated as 50 percent disabling.  A stricture of the esophagus permitting passage of liquids only with marked impairment of general health warrants an 80 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2013).

During the October 2011 VA examination, the Veteran reported that he has dysphagia with dry foods only.  He indicated that the dry foods get stuck in his throat when he tries to swallow, causing him to cough and/or have a gag reflex.  The VA examiner, however, did not indicate whether the Veteran has stricture of the esophagus.  As such, a medical examination is necessary in order to clarify the nature and severity of the dysphagia that is associated with the service-connected plasmacytoma.  The RO should consider whether any distinct symptomatology merits a separate disability rating.  Esteban at 261-62.

Accordingly, the issues of whether a separate compensable rating is warranted for dysphagia and xerostomia with frequent urination and fatigue are REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA medical examination or examinations to assist in determining the nature and severity of the dysphagia and xerostomia with frequent urination and fatigue (as associated with the service-connected plasmacytoma).  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, an examination, and any necessary testing, the VA examiner is asked to identify all symptoms and residuals attributable to the service-connected plasmacytoma, addressing reports of dysphagia, xerostomia, frequent urination, and fatigue, and excluding distortion of taste with intermittent burning sensation.  The VA examiner should also assess the severity of each symptom or residual.

The VA examiner should indicate whether the xerostomia, frequent urination, and fatigue are manifested by any of the following:  
o chronic laryngitis manifested by hoarseness
o inflammation of the vocal cords or mucous membrane
o thickening or nodules of cords, polyps, submucous infiltration 
o pre-malignant changes on biopsy

The VA examiner should indicate whether the Veteran has: 
o stricture of the esophagus, and, if so, 
o whether it is moderate, severe, or permits passage of liquids only with marked impairment of general health

2. After completion of the above and any additional development deemed necessary, the appeals for separate compensable disability ratings for dysphagia and xerostomia with frequent urination and fatigue, associated with the service-connected plasmacytoma, should be adjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


